



NONQUALIFIED STOCK OPTION AGREEMENT
THIS AGREEMENT (the “Agreement”) is made between Team Health Holdings, Inc., a
Delaware corporation (hereinafter called the “Company”), and [PARTICIPANT NAME]
(hereinafter called the “Participant”):
R E C I T A L S:
WHEREAS, the Company has adopted the Team Health Holdings Inc. Amended and
Restated 2009 Stock Incentive Plan (the “Plan”), which Plan is incorporated
herein by reference and made a part of this Agreement. Capitalized terms not
otherwise defined herein shall have the same meanings as in the Plan; and
WHEREAS, the Compensation Committee and the Board of Directors have determined
that it would be in the best interests of the Company and its shareholders to
grant the option provided for herein to the Participant pursuant to the Plan and
the terms set forth herein.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1. Grant of the Option. The Company hereby grants to the Participant, effective
as of the 10th day of March, 2016 (the “Grant Date”), the right and option (the
“Option”) to purchase, on the terms and conditions hereinafter set forth, all or
any part of an aggregate of [NUMBER OF SHARES] Shares, subject to adjustment as
set forth in the Plan. The purchase price of the Shares subject to the Option
shall be the Fair Market Value on the Grant Date (the “Option Price”), which was
$42.70 per share. The Option is intended to be a non-qualified stock option, and
is not intended to be treated as an option that complies with Section 422 of the
Internal Revenue Code of 1986, as amended.
2.    Vesting.
(a)    Subject to the Participant’s continued Employment with the Company, the
Option shall vest and become non-forfeitable with respect to thirty-three and
one-third percent (33.3%) of the stock options on each of the first, second and
third anniversaries of the Date of Grant. Notwithstanding the foregoing, in the
event the Participant’s Employment is terminated (i) by the Company without
Cause, or (ii) due to death or Disability, then the Option shall be deemed to
vest on a pro-rata daily basis over the four-year period commencing on the Date
of Grant through the date of termination.
At any time, the portion of the Option which has become vested and exercisable
as described above (or pursuant to Section 2(c) below) is hereinafter referred
to as the “Vested Portion”.
(b)    If the Participant’s Employment with the Company is terminated for any
reason, the Option shall, to the extent not then vested, be canceled by the
Company without consideration and the Vested Portion of the Option shall remain
exercisable for the period set forth in Section 3(a). Notwithstanding the
foregoing, if the Participant breaches any of the terms or restrictive covenants
set forth in any applicable agreement between the Company and the Participant,
including but not limited to any employment agreement, non-compete agreement or
non-solicitation agreement, either during or following the Participant’s
Employment, the entire Option (including,


1



--------------------------------------------------------------------------------




without limitation, the Vested Portion of the Option) shall be cancelled by the
Company without consideration and no portion of the Option shall remain
exercisable.
(c)    Notwithstanding any other provisions of this Agreement to the contrary,
in the event of a Change in Control the Option shall, to the extent not then
vested and not previously forfeited, immediately become fully vested and
exercisable.
3.    Exercise of Option.
(a)    Period of Exercise. Subject to the provisions of the Plan and this
Agreement, the Participant may exercise all or any part of the Vested Portion of
the Option at any time prior to the earliest to occur of:
(i) the eighth (8th) anniversary of the Date of Grant;
(ii) one (1) year following the date of the Participant’s termination of
Employment due to death or Disability;
(iii) ninety (90) days following the date of the Participant’s termination of
Employment by the Company without Cause or by the Participant for any reason;
and
(iv) the date of the Participant’s termination of Employment by the Company for
Cause; and
(v) the first date on which the Participant breaches any of the terms or
restrictive covenants set forth in any applicable agreement between the Company
and the Participant, including but not limited to any employment agreement,
non-compete agreement or non-solicitation agreement.
For purposes of this agreement, “Cause” shall mean “Cause” as defined in any
employment agreement then in effect between the Participant and the Company or
if not defined therein or, if there shall be no such agreement,
(i)    Participant’s commission of an act of fraud, theft or dishonesty against
the Company or any of its subsidiaries or affiliated companies, or if
Participant shall be indicted for, or convicted of (or plead no contest to) any
felony or be convicted of (or plead no contest to) any misdemeanor involving,
fraud, dishonesty or moral turpitude, or any action or inaction of Participant
that in the reasonable opinion of the Company either adversely affects
Participant’s ability to perform his or her obligations or duties to the Company
in any material respect or adversely affects the Company’s reputation,
relationships with clients, or ability to conduct its business activities in any
jurisdiction, (ii) Participant’s gross negligence, misconduct, insubordination,
or refusal to perform or abide by any lawful and ethical direction of a superior
in the Company (iii) Participant fails to comply with the written rules,
regulations and policies of the Company or any conduct inconsistent with the
policies and procedures of the Company; or (iv) Participant willfully impedes or
endeavors to influence, obstruct or impede or fails to materially cooperate with
an investigation authorized by the Company, a self-regulatory organization or a
governmental department or agency.


The determination of the existence of Cause shall be made by the Committee in
good faith.






2



--------------------------------------------------------------------------------




(b)    Method of Exercise.
(i) Subject to Section 3(a), the Vested Portion of the Option may be exercised
by either delivering to the Company at its principal office written notice of
intent to so exercise or by providing such notice to the Company’s designated
contact person for the Plan; provided that, the Option may be exercised with
respect to whole Shares only. Such notice shall specify the number of Shares for
which the Option is being exercised and shall be accompanied by payment in full
of the Option Price. The payment of the Option Price may be made at the election
of the Participant (i) in cash or its equivalent (e.g., by check), (ii) to the
extent permitted by the Committee, in Shares having a Fair Market Value equal to
the aggregate Option Price for the Shares being purchased and satisfying such
other requirements as may be imposed by the Committee; provided, that such
Shares have been held by the Participant for no less than six months (or such
other period as established from time to time by the Committee in order to avoid
adverse accounting treatment applying generally accepted accounting principles),
(iii) partly in cash and, to the extent permitted by the Committee, partly in
such Shares, (iv) if there is a public market for the Shares at such time,
through the delivery of irrevocable instructions to a broker, who has been
either approved or, if applicable, designated by the Committee, to sell Shares
obtained upon the exercise of the Option and to deliver promptly to the Company
an amount out of the proceeds of such Sale equal to the aggregate option price
for the Shares being purchased, or (v) through a “net settlement” as described
in Section 6(c) of the Plan. No Participant shall have any rights to dividends
or other rights of a stockholder with respect to Shares subject to an Option
until the Participant has given written notice of exercise of the Option, paid
in full for such Shares and, if applicable, has satisfied any other conditions
imposed by the Committee pursuant to the Plan.
(ii) Notwithstanding any other provision of the Plan or this Agreement to the
contrary, the Option may not be exercised prior to the completion of any
registration or qualification of the Option or the Shares under applicable state
and federal securities or other laws, or under any ruling or regulation of any
governmental body or national securities exchange that the Committee shall in
its sole discretion determine to be necessary or advisable.
(iii) Upon the Company’s determination that the Option has been validly
exercised as to any of the Shares, the Company shall issue certificates in the
Participant’s name for such Shares. However, the Company shall not be liable to
the Participant for damages relating to any delays in issuing the certificates
to him, any loss of the certificates, or any mistakes or errors in the issuance
of the certificates or in the certificates themselves. Notwithstanding the
foregoing, the Company may elect to recognize the Participant’s ownership
through uncertificated book entry.
(iv) In the event of the Participant’s death, the Vested Portion of the Option
shall remain exercisable by the Participant’s executor or administrator, or the
person or persons to whom the Participant’s rights under this Agreement shall
pass by will or by the laws of descent and distribution as the case may be, to
the extent set forth in Section 3(a). Any heir or legatee of the Participant
shall take rights herein granted subject to the terms and conditions hereof.
4.    No Right to Continued Employment. The granting of the Option evidenced
hereby and this Agreement shall impose no obligation on the Company or any
Affiliate to continue


3



--------------------------------------------------------------------------------




the Employment of the Participant and shall not lessen or affect the Company’s
or its Affiliate’s right to terminate the Employment of such Participant.
5.    Legend on Certificates. To the extent applicable, the certificates
representing the Shares purchased by exercise of the Option shall be subject to
the rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, and any
applicable Federal or state laws, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.
6.    Transferability. The Option may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant
otherwise than by will or by the laws of descent and distribution, and any such
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate; provided that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance. No
such permitted transfer of the Option to heirs or legatees of the Participant
shall be effective to bind the Company unless the Committee shall have been
furnished with written notice thereof and a copy of such evidence as the
Committee may deem necessary to establish the validity of the transfer and the
acceptance by the transferee or transferees of the terms and conditions hereof.
During the Participant’s lifetime, the Option is exercisable only by the
Participant.
7.    Withholding. The Participant may be required to pay to the Company or any
Affiliate and the Company shall have the right and is hereby authorized to
withhold, any applicable withholding taxes in respect of the Option, its
exercise or any payment or transfer under or with respect to the Option and to
take such other action as may be necessary in the opinion of the Committee to
satisfy all obligations for the payment of such withholding taxes.
8.    Securities Laws. Upon the acquisition of any Shares pursuant to the
exercise of the Option, the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.
9.    Notices. Any notice necessary under this Agreement shall be addressed to
the Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for the Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.
10.    Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Delaware without regard to conflicts of
laws.
11.    Option Subject to Plan. By entering into this Agreement the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. The Option is subject to the Plan. The terms and provisions of the Plan,
as they may be amended from time to time, are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.
12.    Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.


4



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be effective as of
the day and year first above written.
Team Health Holdings Inc.


____________________________________
Name: Steven E. Clifton
Title: Executive Vice President and General Counsel


Participant



[PARTICIPANT NAME]




5

